Judgment so far as it relates to the defendants M-V Shares, Inc., and Utiqa Gas and Electric Co., and orders reversed on the law and the facts, with costs, and complaint dismissed, as to said defendants, with costs. Memorandum: The verdict against the defendants M-V Shares, Inc., and Utica Gas and Electric Company was contrary to and against the weight of the evidence on the issue of the negligence of the respective defendants. All concur. (The judgment is for plaintiff against all defendants, in an automobile negligence action. The orders deny motions for a new trial.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.